Citation Nr: 1625616	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to higher disability ratings for the components of the service-connected right knee disability, assigned a rating of 10 percent prior to October 18, 2012, and beginning December 1, 2012, for arthritis with limitation of motion; and a separate rating of 10 percent for laxity throughout the period of the claim.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1987 to June 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  When this case was before the Board in September 2015, it was remanded for further development.

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

Pursuant to the Board's remand directive, the Veteran was afforded a VA examination in October 2015.  His complaints included severe pain of the right knee.  He also reported experiencing flare ups.  The examiner found that extension of the right knee was to 0 degrees and flexion of the knee was limited to 90 degrees.  

The examiner did not state where pain began or provide an assessment of the degree of severity of the pain.  In addition, the examiner stated that he was not able to provide an opinion concerning the extent of impairment during flare ups or an opinion concerning whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  As a result of these deficiencies in the examination report and earlier evidence indicating that the Veteran has advanced degenerative changes of his right knee and will ultimately require a total knee replacement, the Board has determined that the Veteran should be afforded another VA examination that results in a better assessment of the degree of severity of the Veteran's right knee disability.

Since another VA examination is required, development to obtain any outstanding records pertinent to the claim should be completed before the examination is performed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records that are pertinent to the Veteran's claim.

2.  Then, afford the Veteran a VA examination to determine the current degree of severity of his service-connected right knee disability.  The examination should not be performed by the examiner who performed the October 2015 examination discussed above.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

